Citation Nr: 1750701	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  02-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy prior to July 14, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for left lower leg and foot crush injury residuals.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2001 rating decision (left lower leg and foot crush injury residuals) and a February 2013 rating decision (left lower extremity radiculopathy ) by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a September 2002 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's left lower leg and foot crush injury residuals to 20 percent, effective November 15, 2000.  Additionally, in a June 2016 rating decision, the AOJ increased the rating for the Veteran's left lower extremity radiculopathy to 10 percent, effective November 15, 2000.  As the increases do not satisfy the appeals in full, the issues remain on appeal and have been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The February 2013 rating decision granted the Veteran's claim for entitlement to a higher initial rating for left lower extremity radiculopathy as 40 disabling with a June 14, 2010 effective date.  In his March 2013 Notice of Disagreement the Veteran did not disagree with the entitlement to a higher initial rating for left lower extremity radiculopathy as 40 disabling with a June 14, 2010 effective date.  Therefore, this issue is not before the Board at this time.  

In a June 2008 decision, the Board denied the Veteran's claim for entitlement to an evaluation in excess of 20 percent for left lower leg and foot crush injury residuals.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a December 2008 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in January 2009 for development in compliance with the Joint Motion.  

This case was previously remanded by the Board in September 2009, February 2011 and October 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.   

In March 2008, the Veteran testified during a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 

FINDINGS OF FACT

1.  Prior to December 14, 2006, the Veteran's left lower extremity radiculopathy manifested in mild incomplete paralysis, but not moderate or severe incomplete paralysis.

2.  From December 14, 2006, the Veteran's left lower extremity radiculopathy manifested in moderately severe incomplete paralysis, but not severe incomplete paralysis or complete paralysis.

3.  Prior to July 14, 2010, the Veteran's left lower leg and foot crush injury residuals is more appropriately described as moderately severe foot injury.

4.  From July 14, 2010, the Veteran's left lower leg and foot crush injury residuals is more appropriately described as severe foot injury.


CONCLUSIONS OF LAW

1.  Prior to December 14, 2006, the criteria for an initial rating in excess of 10 percent, for left lower extremity radiculopathy, have not been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

2.  From December 14, 2006, the criteria for an initial 40 percent rating, but not higher, for left lower extremity radiculopathy, have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

3.  Prior to July 14, 2010, the criteria for a rating disability in excess of 20 percent for left lower leg and foot crush injury residuals have not been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 5284 (2016).    

4.  From July 14, 2010, the criteria for a staged disability rating of 30 percent, but not higher, for left lower leg and foot crush injury residuals have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Rating -- Left Lower Extremity Radiculopathy

The Veteran contends that he is entitled to a higher initial rating for his left lower extremity radiculopathy.  The disability has been rated as 10 percent disabling from November 15, 2000, the effective date for the award of service connection, through July 13, 2010.  The applicable rating period for the disability is from November 15, 2000 through July 13, 2010.  The Veteran's service-connected radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8520, ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately sever, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A maximum rating of 80 percent is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  

Neurological conditions are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  Complete or partial loss of use of one or more extremities, disturbances of gait, tremors, visceral manifestations, etc. are to be considered in rating such disabilities.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, such is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Turning to the relevant evidence of record, a December 2000 private treatment record reflects the Veteran had normal gait and station.  Peripheral pulses were present.  The Veteran was able to stand on each leg alternatively without difficulty.  

The Veteran was provided a VA examination related to his lower left leg disability in January 2001.  The Veteran's claims file was not available.  The VA examiner interviewed the Veteran and conducted an in-person examination.  The Veteran complained of periodic numbness and hypersensitivity in the area of the left calf.  The Veteran stated pain is as high as 7 out of 10.  He complained of pain with long-standing or walking.  

The Veteran was provided a VA examination related to the lower left extremity in January 2002.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  The Veteran complained of left foot and left knee pain.  Upon examination the VA examiner described the Veteran's gait as mild limping with left leg because of pain in the left foot and left knee, there were no neurological symptoms in the left leg and foot.  

The Veteran was provided a VA examination in June 2003.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran's main complaints were left foot and left knee pain.  The Veteran's gait was limping with the left leg, without assisting devices.  The Veteran had flare-ups of pain in the left foot and left ankle when he walked longer distances.  The Veteran's deep tendon reflexes were 1+.  Pinprick tests revealed normal skin sensitivity.  Straight-leg raising was negative from the sitting and laying positions.  The Veteran was able to tiptoe and stand on his heels.  

The Veteran was provided a VA examination in November 2005.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran's gait was with limping on the left leg due to pain in the left knee joint without assisting devices.  The Veteran did not complain of radiation of pain to the lower extremities during the examination.  The Veteran complained of chronic cervical spine pain; he stated there is no radiation of cervical spine pain to the upper or lower extremities.  

The Veteran was provided a VA medical examination in January 2006 relating to his service-connected left leg disabilities.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he gets some occasional foot numbness.  The VA examiner stated all the nerves were working and the Veteran was able to dorsiflex his foot.  The Veteran had sensation in the deep perineal, superficial perineal and plantar distributions.  The VA examiner stated that although the Veteran was able to move and flex his foot, it was weak, especially his plantar flexors and his dorsiflexors of the ankle.

The Veteran was provided a VA medical examination on December 14, 2006.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that 60 percent of his pain is in his low back while 40 percent of his pain is in his leg.  He reported the left lower extremity is worse than the right lower extremity.  The Veteran stated that when he stands for a prolonged period of time his back pain intensifies and he develops some numbness in both lower extremities, the left side being more involved than the right.  The Veteran reported he could not stand to the dishes at home and he avoids all yard work and sports activity.  The Veteran further reported he can drive his car for approximately 15 to 20 minutes before he develops bilateral numbness in both legs.  Upon examination the Veteran was capable of walking on his toes with "very much difficulty and walking on his heels with a moderate amount of difficulty."  The VA examiner stated the Veteran was very unstable.

Prior to December 14, 2006, the Board finds that the evidence indicates mild incomplete paralysis of the left lower extremity.  Thus, an initial rating of 10 percent is warranted for the left lower extremity.  However, an initial rating in excess of 10 percent is not warranted prior to December 14, 2006.  While the evidence shows complaints of pain, numbness, weakness and an abnormal gait, the evidence does not show moderate incomplete paralysis.  In fact, the Veteran stated at the November 2005 VA examination that he did not have radiation of pain to the lower extremities during the examination.  Additionally, during the November 2005 VA examination the Veteran stated there is no radiation of cervical spine pain to the upper or lower extremities.  At the January 2006 VA examination, the Veteran stated he gets some occasional foot numbness.  The January 2006 VA examiner stated all the nerves were working and the Veteran was able to dorsiflex his foot.  Therefore, an initial rating in excess of 10 percent is not warranted prior to December 14, 2006.

From December 14, 2006, the Board finds that the evidence is in equipoise as to whether the Veteran's left lower extremity radiculopathy manifests in moderately severe incomplete paralysis.  Thus, a higher initial rating of 40 percent is warranted for the left lower extremity radiculopathy effective December 14, 2006, the date of the DBQ which is the first objective evidence indicated such symptomatology.  However, there is no evidence of any marked muscle atrophy or complete paralysis to warrant an evaluation in excess of 40 percent for the left lower extremity from December 14, 2006.

In sum, there is no identifiable period that would warrant an initial rating in excess of 10 percent for the Veteran's lower left extremity radiculopathy prior to December 14, 2006.  Staged ratings are not appropriate, other than those assigned.  See Fenderson, 12 Vet. App. at 126-27.  In light of the above, a preponderance of the evidence is against the claim for an initial rating in excess pf 10 percent prior to December 14, 2006.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating -- Left Lower Leg and Foot Crush Injury Residuals

The Veteran seeks an increased rating for left lower leg and foot crush injury residuals.  The Veteran's increased rating claim was received November 15, 2000.  Therefore, the relevant rating period is from November 15, 1999, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400 (o)(2).  The Veteran's service-connected left foot disability is currently rated as 20 percent disabling from November 15, 2000, under 38 C.F.R. § 4.17a, Diagnostic code 5284.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, provides ratings for other foot injuries not considered under the other diagnostic codes relating to the foot.  Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate other foot injuries; a 20 percent rating is warranted for moderately severe other foot injuries; and a 30 percent rating is warranted for severe other foot injuries.  Diagnostic Code 5284 also provides that other foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling.  

As stated above words such as "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others medical clinicians, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the relevant evidence of record, the Veteran was provided a VA foot examination in January 2001.  The Veteran's claim file was not available for review.  The VA examiner interviewed the Veteran and conducted a physical examination.  The Veteran complained of constant bilateral foot pain.  He further stated his ankle pain is aggravated by walking and standing.  The Veteran stated the pain can be up to a 10.  The Veteran did not use a cane or special shoes.  Upon examination the VA examiner noted that the Veteran had mildly decreased range-of-motion.  Plantar flexion was to 40 degrees, with pain starting at 30 degrees.  Extension was to 15 degrees, with pain starting at 10 degrees.  The Veteran had weakened motion and excessive fatigability against moderate resistance in the left ankle.  The VA examiner noted it was difficult for the Veteran to squat, supination, and pronation of left foot.  The Veteran had pes planus but no hammer toes.  The VA examiner diagnosed the Veteran with pes planus, severe degenerative disease, spurs and hallus valgus.

The Veteran was provided a VA examination related to his left foot disability in January 2002.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  Upon examination the VA examiner noted that the Veteran had full range of motion in the left ankle.  The Veteran's left foot had mild pain on palpation over the first metatarsophalangeal joint and full range of motion in the joint.  The VA examiner noted mild hallux valgus deformation and pes planus.  The Veteran had mild pain over the left calcaneus.  

The Veteran was provided a VA examination in June 2003.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran had no pain on palpation and movement in the left ankle and he had full range of motion.  The Veteran's gait was limping with the left leg, without assisting devices.  Relating to the left foot, the Veteran had pain on palpation and during movement in the first metatarsal phalangeal joint.  He had a mild hallux valgus deformity and pes planus.  Additionally, the Veteran had pain on palpation over the left calcaneus.  

The Veteran was provided a VA examination in November 2005.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  Upon examination the Veteran's left ankle was with normal configuration.  There was no pain on palpation and movement.  The Veteran had full range of motion in the left ankle joint with good stability of the ligament of the left ankle.  During repetitive motion, the Veteran had mild increasing pain, easy fatigability, but no decreased range-of-motion.  

The Veteran was provided a VA feet examination in January 2006.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  The Veteran stated a cane helps with his condition but he does not like to use it.  Upon examination the Veteran's left ankle dorsiflex was to 5 degrees and plantar flex was to 50 degrees.  The Veteran had good subtalar motion.  The Veteran was unable to do much of a single foot raise and with repetitive motion he became weak and was unable to raise on his toes.  The Veteran was able to plantar flex his foot.

The Veteran was provided an x-ray related to his left foot crush injury and pain in January 2006.  The physician noted a small plantar calcaneal enthesophyte.  Additionally, the physician noted no fracture or subluxations.  Joint spaces were well preserved and soft tissues were unremarkable.   

The Veteran was provided a VA feet examination in December 2006.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  Upon examination the Veteran's left ankle and foot revealed dorsiflexion, plantar flexion, great toe extension, great toe extension was 4/5, and dorsiflexion was 4/5.

The Veteran was provided a VA feet examination in July 2010.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  Upon examination the Veteran's joint was abnormal.  The VA examiner noted the Veteran's weight bearing joint was affected and described his gait as antalgic.  The VA examiner noted functional limitation on standing as the Veteran was unable to stand for more than a few minutes.  Additionally, the Veteran was unable to walk more than a few yards.  There was no evidence of genu recurvatum, bone disease, or malunion of the OS calic or astragalus.  The VA examiner noted the Veteran's left ankle showed no deformity and did not give way.  Additionally, there was no evidence of instability or pain.  The Veteran displayed stiffness and weakness in his left ankle.  The VA examiner noted moderate flare-ups that occur daily and last for one or more hours.  The Veteran's flare-ups occur during standing and walking.  The Veteran's left ankle range-of-motion on active motion reflected left dorsiflexion to 10 degrees, left plantar flexion to 15 degrees.  The VA examiner noted pain on motion.  After repetitive use the Veteran's range-of-motion was left dorsiflexion to 5 degrees and left plantar flexion to 10 degrees.  There was no joint ankylosis.  As to the Veteran's left foot, the VA examiner noted pain, heat and redness.  The Veteran described swelling, fatigability, weakness and lack of endurance while standing, walking and at rest throughout the entire left foot.  Upon examination there was no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing.  The VA examiner noted tenderness.  The July 2010 VA examiner diagnosed the Veteran's residuals of crush injury of the left leg and foot as degenerative osteoarthritis and left ankle strain.  The VA examiner stated that both of the diagnoses are of a moderate degree of severity due to the Veteran's symptoms of weakness and stiffness.  The VA examiner further noted that the Veteran repeatedly denied pain in the left foot and ankle areas, instead describing pain specifically in the left lower extremity.  Additionally, the VA examiner stated the Veteran's left foot disability would have a severe impact on the Veteran's ability to conduct chores, go shopping, exercise, recreation and driving.  His left foot disability has a moderate impact on his ability to travel, bathe, dress and toilet and a mild impact on grooming.     

The Veteran was provided a VA examination relating to his left foot disability in April 2011.  The examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran had pain and stiffness in his left foot and that his gait was antalgic.  Upon examination there was evidence of pain with active motion.  The Veteran's left dorsiflexion and left plantar flexion were to 20 degrees.  There was objective evidence of pain following repetitive motion.  The VA examiner stated the Veteran's residuals of left foot trauma would have a severe impact on the Veteran's chores, shopping, exercise, recreation, and driving and a moderate impact on traveling.  

The Veteran was provided a VA examination relating to his left foot disability in February 2013.  The examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported flare-ups as increased weight bearing causes an increase in pain.  Upon examination the Veteran's plantar flexion was to 10 degrees with painful motion at 10 degrees, his plantar dorsiflexion 20 degrees or greater with pain at 0 degrees.  The Veteran's range-of-motion after repetitive use testing was plantar flexion to 10 degrees and dorsiflexion to 15 degrees.   The VA examiner stated the loss of range-of-motion in the Veteran's left ankle after repetitive use reflected less movement than normal, weakened movement, excess fatigability, pain on movement and swelling.  Additionally, the VA examiner noted interference with sitting, standing and weight-bearing.  The VA examiner further noted the Veteran did not have ankylosis, shin splints, stress fractures, Achilles tendonitis, malunion of calcaneus or talus, or a talectomy.  The Veteran regularly uses a cane.  The VA examiner stated the Veteran is no longer able to stand or walk for any period of time.    

The Veteran was provided a VA examination relating to his left foot disability in May 2013.  The examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported frequent flare-ups that occur 3 to 4 times per week associated with weight bearing.  Upon examination the Veteran's left ankle range-of-motion demonstrated plantar flexion to 10 degrees with pain at 10 degrees and plantar dorsiflexion to 15 degrees with pain at 5 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of range-of-motion.  Repetitive use testing reflected less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The VA examiner noted the Veteran did not have ankylosis, shin splints, stress fractures, Achilles tendonitis, malunion of calcaneus or talus, or a talectomy.  The Veteran regularly uses a cane.  The VA examiner opined that the Veteran's left foot disability would cause difficulty to ambulate long distances, walk on elevated surfaces and perform forceful or repetitive activities of the left ankle.  

As explained in detail below, in consideration of the relevant statutes and regulations and the relevant facts of the case, the Board finds that the Veteran was not entitlement to a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284, prior to July 14, 2010.  However, from July 14, 2010, the Veteran is entitled to a 30 percent rating.  

As to the rating period prior to November 15, 2000, an increased rating may be granted where it is factually ascertainable that an increase in disability occurred during that period.  See 38 C.F.R. § 3.400 (o)(2).  In this case, there is no evidence of record dated during the period from November 15, 1999 through November 14, 2000, showing that the service-connected left foot disability was severe or that the criteria for a compensable rating under any of the diagnostic codes other than Diagnostic Code 5284 relating to disabilities of the foot were met or approximated.  Accordingly, it is not factually ascertainable that an increase in disability occurred during that period such that a compensable rating may be granted for the service-connected left foot disability during that period.  See 38 C.F.R. § 3.400 (o)(2). 

Prior to July 14, 2010

As to the 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, from November 15, 2000, through July 13, 2010, the Board finds that the Veteran's service-connected left foot disability was manifested by no worse than moderately severe symptoms.  Specifically, from November 15 2000, through July 13, 2010, the Veteran reported symptoms of pain, weakness, fatigability, lack of endurance, and swelling.  He also had limited motion on examination.  The symptoms limited his ability to stand and walk for extended periods.  However, the January 2002 VA examiner noted that the Veteran had full range of motion in the left ankle; the June 2003 VA examiner noted the Veteran had no pain on palpation and movement in the left ankle and he had full range of motion; the November 2005 VA examiner noted there was no pain on palpation and movement, the Veteran had full range of motion in the left ankle joint with good stability of the ligament of the left ankle; the January 2006 VA examiner noted the Veteran's left ankle dorsiflex was to 5 degrees and plantar flex was to 50 degrees and; the December 2006 VA examiner noted the Veteran's left ankle and foot revealed dorsiflexion, plantar flexion, great toe extension, great toe extension was 4/5, and dorsiflexion was 4/5.  Additionally, during this time period the Veteran did not use an assistive device for walking.  At the January 2006 VA examination the Veteran stated using a cane helps with his left foot disability but he does not like to use because it "makes him feel too old."  Although the VA examiner's did not provide an opinion as to whether the Veteran's left foot disability was moderate, moderately severe or severe, the Board finds that the Veteran's service-connected left foot disability was moderately severe from November 15, 2000, through July 13, 2010.  The VA examiner's noted the Veteran had full range of motion or near full range of motion during this time period.  As the Veteran's service-connected left foot disability was manifested by no worse than moderately severe symptoms from November 15, 2000 through July 13, 2010, he was not entitled to a rating in excess of 20 percent under Diagnostic Code 5284.  

The Board has also considered whether the record shows that the Veteran was entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Board finds that Diagnostic Code 5284 considers functional loss and impairment due to pain as the term "moderately severe" takes into account all symptoms pertaining to the feet, and there is no probative evidence of the degree of limitation required for a higher rating.  Notably, as discussed above, the range-of-motion testing revealed significant motion, including after repetition.  The January 2001 VA examination reflected a mildly decreased range-of-motion due to pain however the decreased range-of-motion was not to the level to warrant a higher rating.   Therefore, the Board finds that the overall impairment resulting from the left foot disability still more nearly approximates the 20 percent rating.   

Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an evaluation in excess of 20 percent as there was no evidence of additional limitation of motion after repetition of motion.  The November 2005 VA examiner noted that there was no limitation of motion and also indicated that while the Veteran had pain on examination of the left foot, it did not contribute to functional loss.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an initial evaluation in excess of 20 percent as contemplated by the holding in Deluca.

The Board acknowledges the Veteran's contentions that he is entitled to a higher rating for the service-connected left foot disability.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, in assigning disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record rather than the Veteran's lay assertions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system, and because they are based on a review of the record, on an in-person examination of the Veteran, or both.  The Veteran has not been shown to have the requisite knowledge or skill.  When considered in conjunction with the relevant rating criteria, the probative evidence supports a finding that a rating in excess of 20 percent prior to July 14, 2010 is not warranted for the service-connected left foot disability.  

In summary, the Board finds that the Veteran is not entitled to an increased rating for the service-connected left foot disability prior to July 14, 2010.  To the extent that the Veteran seeks a rating for the service-connected left foot disability higher than or in addition to those provided herein, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

From July 14, 2010
  
The Veteran was provided a VA medical examination on July 14, 2010.  The July 14, 2010 VA examiner noted functional limitation on standing as the Veteran was unable to stand for more than a few minutes.  Additionally, the Veteran was unable to walk more than a few yards.  Additionally, the VA examiner stated the Veteran's left foot disability would have a severe impact on the Veteran's ability to conduct chores, go shopping, exercise, recreation and driving.  Thus, the evidence of record indicates that the Veteran's left foot disability has significantly limited his mobility.  The July 14, 2010 VA examination indicated that the Veteran is unable to walk or stand for prolonged periods of time, and the record reflects that the distance the Veteran can walk is a few yards.  The Board concludes that the severe limitation of the Veteran's mobility by his left foot disability warrants characterizing the disability as severe, rather than moderately severe.  Therefore, the issue is granted for the period beginning July 14, 2010, and a rating of 30 percent is assigned for left lower leg and foot crush injury residuals.   

A rating in excess of 30 percent for left lower leg and foot crush injury residuals is not warranted.  There is no indication that the Veteran's left foot disability is the functional equivalent of the loss of use of either foot, which is required for a 40 percent rating.  

As to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5280, the record shows that the Veteran was diagnosed with hallux valgus at the January 2001 VA examination.  However, the condition was not severe and equivalent to amputation of the great toe.  Rather, the evidence of record shows that the Veteran reported left foot pain.  Although he was limited in his ability to stand and walk for extended periods, the record does not show that the Veteran's left hallux valgus was severe and equivalent to amputation of the great tow, and a separate compensable rating is not warranted under Diagnostic Code 5280 for any period on appeal.

The Board has considered whether the Veteran is entitled to a higher or separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, based on his arthritis of the left foot.  The Board finds no such higher or separate rating is warranted because Diagnostic Code 5003 provides ratings based on pain and limited motion.  The Veteran's compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, already contemplates such symptoms.  Accordingly, the awarding of a separate compensable rating under Diagnostic Code 5003 based on the same symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 259.  

The Board has also considered whether the Veteran is entitled to higher or additional ratings under the other diagnostic codes pertaining to disabilities of the foot.  Here, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, and 5283 are not for application because the record does not show that the Veteran has been diagnosed with acquired flatfoot, bilateral weak foot, acquired claw foot, anterior metatarsalgia, hallux rigidus, hammer toes or malunion or nonunion of the tarsal or metatarsal bones.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
  

ORDER

Prior to December 14, 2006, an initial evaluation in excess of 10 percent for left lower extremity radiculopathy, is denied.

From December 14, 2006, an initial 40 percent rating, but no higher, for left lower extremity radiculopathy, is granted.

Prior to July 14, 2010, entitlement to a rating in excess of 20 percent for left lower leg and foot crush injury residuals, is denied.

From July 14, 2010, entitlement to a disability rating of 30 percent, and no higher, for left lower leg and foot crush injury residuals, is granted.  




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


